

117 HR 5280 IH: Local Resiliency Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5280IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to increase Federal assistance available to State and local governments for maintaining and improving military resilience, and for other purposes.1.Short titleThis Act may be cited as the Local Resiliency Act.2.Grants for maintaining or improving military installation resilienceSection 2391 of title 10, United States Code, is amended—(1)in subsection (b)(5), by adding at the end the following new subparagraph:(D)(i)The Secretary of Defense may also make grants, conclude cooperative agreements, and supplement other Federal funds, in order to assist a State or local government in planning and implementing measures and projects that, as determined by the Secretary of Defense, will contribute to maintaining or improving military installation resilience. Amounts appropriated or otherwise made available for assistance under this subparagraph shall remain available until expended. (ii)In the case of funds provided under this subparagraph for projects involving the preservation, maintenance, or restoration of natural features for the purpose of maintaining or enhancing military installation resilience, such funds may be provided in a lump sum and include an amount intended to cover the future costs of the natural resource maintenance and improvement activities required for the preservation, maintenance, or restoration of such natural features, and may be placed by the recipient in an interest-bearing or other investment account, and any interest or income shall be applied for the same purposes as the principal.; and(2)in subsection (e)(1), by striking subsection (b)(1)(D) and inserting paragraphs (1) (D) and (E) and (5)(D) of subsection (b) and subsection (d). 